Case 1:19-cr-00029-RPK Document 118 Filed 10/30/20 Page 1 of 2 PageID #: 922




         UNITED STATES OF AMERICA v. ALONZO SHIPP, 19 CR 29

                  Voir Dire – Case Background for Potential Jurors
        This case is titled United States of America v. Alonzo Shipp. It is a criminal case. The

charges against Mr. Shipp are set forth in an indictment. An indictment is a formal method of

accusing a defendant of a crime. The indictment, however, is not evidence of any kind against the

defendant. It is only a statement of what crimes the Government wishes to prove during the trial.

It is the Government’s burden of proof to establish beyond a reasonable doubt that the defendant

is guilty of the crimes charged in the indictment.

        The indictment in this case charges the defendant, Alonzo Shipp, with two crimes. First,

the defendant is charged with illegally possessing a particular firearm. Specifically, the indictment

alleges that on or about July 20, 2018, the defendant possessed a Sig Sauer P320 9 mmfirearm,

having previously been convicted by a crime punishable by a term of imprisonment exceeding one

year.   Second, the defendant is charged with illegally possessing particular ammunition.

Specifically, the indictment alleges that on or about July 20, 2018, the defendant possessed a 9

mm Luger spent shell casingpossessed ammunition, having previously been convicted by a crime

punishable by a term of imprisonment exceeding one year. Mr. Shipp has pleaded not guilty to

each of the two charges and is presumed innocent. Let me stop here and caution you that you

may hear argument by the government that Mr. Shipp committed a shooting. Mr. Shipp is not

charged with a shooting. Instead, he is charged with possessing the specific gun and shell casing

charged in the indictment. There are no charges here as to possessing other guns or other

ammunition not named in the indictment.

        TNow the defendant’s plea of “not guilty” to possessing that specific firearm and specific

shell casing has raised issues of fact to be determined by a jury. Let me now advise you that it is


                                                 1
Case 1:19-cr-00029-RPK Document 118 Filed 10/30/20 Page 2 of 2 PageID #: 923




the government that has the burden of proof to establish a defendant’s guilt beyond a reasonable

doubt. The defendant is presumed to be innocent and has absolutely no burden to prove that he is

not guilty. In that regard defendant has no burden to present any evidence or to testify. Since the

defendant has the right to remain silent, the law prohibits you from considering when you

deliberate that the defendant may not have testified. This is a basic principle of our criminal justice

system.

       The role of the jury is to decide the facts. The judge does not have any role to play in your

determination of the facts. What the judge does is to instruct you on the applicable law. You will

apply the law I instruct you on to the facts as you find them, and your conclusion will be your

verdict. You must apply the law as stated by the court regardless of any opinion you personally

have as to what the law is or should be. If any of you would have any difficulty doing this, you

must bring that to my attention.




                                                  2
